PER CURIAM.
The appellant, Steve Hessen, Trustee, is the owner of undeveloped land which is located in the Baptist Hospital block in the Kendall area of southern Dade County. He appeals from a final judgment of the trial court denying his petition for certio-rari to review a resolution of the Board of County Commissioners changing the zoning restrictions on his property to a more restrictive use. Appellant’s property forms a part of the entire area contained in the former Larkins and Pierce tracts which were the subject of Metropolitan Dade County v. Pierce, Fla.App.1970, 236 So.2d 202, and Larkins v. Metropolitan Dade County, Fla.App.1970, 237 So.2d 343. A portion of the former “Larkins tract” was also the subject of a recent appeal to this court. See Aronovitz v. Metropolitan Dade County, Fla.App. 3rd 1974, 290 So.2d 536. The factual basis of the present appeal differs from that dealt with in the Aronovitz opinion only in that in the present instance, the Zoning Appeals Board, by resolution, disapproved the proposed zoning change of appellant’s property and would have adhered to the zoning established pursuant to our mandate in Metropolitan Dade County v. Pierce, supra. At the time that the present appeal was called for oral argument, the appellee, Metropolitan Dade. County, conceded that the present appeal is governed by the principles set forth in the opinion of this court in Aronovitz v. Metropolitan Dade County, supra. Based upon this representation, oral argument was waived.
We conclude therefore, that upon the authority of Metropolitan Dade County v. Pierce, supra, Larkins v. Metropolitan Dade County, supra, and Aronovitz v. Metropolitan Dade County, supra, the judgment in this case must be reversed. Accordingly, the final judgment denying petition for certiorari in the circuit court is reversed and this cause is remanded with directions to grant the petition and enter an order quashing the resolution of the Dade County Commission rezoning appellant’s property.
Reversed and remanded with directions.